_ Case Name: GIG Chbadl Cbl Vv Davo) MarAks eV Case Number: AD cw- 24 10 ( pro,

 

 

 

 

 

 

DONE APPLICABLE | DATE

 

 

 
 

 

 

 

 

 

 

 

1. Rule 26(f) Conference held g- “20

 

 

 

2. Rule 26(a)(1) disclosures exchanged G. 1-20

 

3. Requested:

 

 

a. Medical records authorization

 

b. Section 160.50 releases for arrest records

 

c. Identification of John Doe/Jane Doe defendants

 

4, Procedures for producing Electronically Stored
Information (ESI) discussed

 

 

5. Confidentiality Order to be submitted for court approval
(see Proposed Confidentiality Order on the Chambers website)

 

 

 

1. Plaintiff to make settlement demand 8-25 - 20

 

2. Defendant to make settlement offer g - bf - 20

 

3. Referral to EDNY mediation program pursuant to Local
Rule 83.8? (If yes, enter date to be completed)

4. Settlement Conference (proposed date) {l-[F- 20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. Motion to join new parties or amend pleadings 9-4-2)
2. Initial documents requests and interrogatories 9-30-20
3. All fact discovery to be completed (including disclosure of |
medical records) (2-[-20
4. Joint status report certifying close of fact discovery and
indicating whether expert discovery is needed {2-§-20
5. Expert discovery (only if needed) Check here if not applicable (1

 

 

 

Rev. 4-20-20
 

Plaintiff expert proposed field(s) of expertise:

 

Defendant expert proposed field(s) of expertise:

 

 

DONE

NOT
APPLICABLE

DATE

 

a. Affirmative expert reports due

 

b. Rebuttal expert reports due

 

 

c. Depositions of experts to be completed

 

/

 

i

 

 

 

6. Completion of ALL DISCOVERY (if different from C.3)

 

7. Joint status report certifying close of ALL DISCOVERY
and indicating whether dispositive motion is anticipated

 

8. Ifany party seeks a dispositive motion, date to
(a) file request for pre-motion conference (if required), or
(b) file briefing schedule for the motion

 

9. Proposed Joint Pre-Trial Order due (if no dispositive
motion filed)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. All parties consent to Magistrate Judge jurisdiction for dispositive motion? a ee

oO

2 All parti - Te “a1 C1 Yes
. parties consent to Magistrate Judge jurisdiction for trial: i N

o

 

 

 

 

1. Motion for collective action certification in FLSA cases

 

a. Response due

 

b. Reply due

 

2. Motion for Rule 23 class certification

 

a. Response due

 

b. Reply due

 

 

 

 

 

 

This Scheduling Order may be altered or amended only upon a showing of good cause based on

circumstances not foreseeable as of the date of this order.

SO ORDERED:

 

 

Date
United States Magistrate Judge

Rev. 4-20-20
Case Name: GIG Cbriel Cobt Vv, Da viel MarAles all case Number: AO - 24 3 peor,

Rule 26(f) Conference held

    

 

  

 

 

 

 

 

 

 

2. Rule 26(a)(1) disclosures exchanged
3. Requested:
a. Medical records authorization
b. Section 160.50 releases for arrest records
c. Identification of John Doe/Jane Doe defendants
4, Procedures for producing Electronically Stored
Information (ESJ) discussed
5. Confidentiality Order to be submitted for court approval

(see Proposed Confidentiality Order on the Chambers website)

 

 

 

 

 

 

 

 

 

 

 

 

 

1. Motion to join new parties or amend pleadings

2. Initial documents requests and interrogatories

3. All fact discovery to be completed (including disclosure of
medical records)

4, Joint status report certifying close of fact discovery and
indicating whether expert discovery is needed

5. Expert discovery (only if needed)

 

 

1. Plaintiff to make settlement demand 8 ~2 f ~20
2. Defendant to make settlement offer G-u- 20
3. Referral to EDNY mediation program pursuant to Local

Rule 83.8? Uf yes, enter date to be completed)
4. Settlement Conference (proposed date) ae)

 

9-H -20

 

 

 

4-30-20

 

(2-(- 20

 

 

(2-820

 

Check here if not applicable UO

 

Rev. 4-20-20

 
 

Plaintiff expert proposed field(s) of expertise:

niA

 

Defendant expert proposed field(s) of expertise:

 

 

  

 

 

a. Affirmative expert reports due

   

 

 

b. Rebuttal expert reports due

   

 

 

c. Depositions of experts to be completed

  

 

 

6. Completion of ALL DISCOVERY (if different from C.3)

  

 

 

7. Joint status report certifying close of ALL DISCOVERY
and indicating whether dispositive motion is anticipated

  

APPLICABLE DATE
Vv
Y
(2-[-20
12-23-20

 

 

8. Ifany party seeks a dispositive motion, date to
(a) file request for pre-motion conference (if required), or
(b) file briefing schedule for the motion

   
 

 

 

 

9. Proposed Joint Pre-Trial Order due (if no dispositive
motion filed)

All parties consent to Magistrate Judge jurisdiction for dispositive motion?

     
 
   

 

 

 

2. All parties consent to Magistrate Judge jurisdiction for trial?

 

1. Motion for collective action certification in FLSA cases

 

a.

Response due

 

b. Reply due

 

2. Motion for Rule 23 class certification

 

a.

Response due

 

 

b. Reply due

 

 

 

 

This Scheduling Order may be altered or amended only upon a showing of good cause based on
circumstances not foreseeable as of the date of this order.

SO ORDERED:

 

United States Magistrate Judge

 

Date

Rev. 4-20-20

 

 
